—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 6, 1999, as denied his motion for a trial preference.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the plaintiffs motion for a trial preference (see, CPLR 3403 [a] [3]; see also, Stralberg v Mauer, 166 AD2d 522, 523; Srajer v Vanity Fair Mills, 159 AD2d 286; McDaniel v Williams, 23 AD2d 729). Bracken, J. P., Ritter, Altman and Friedmann, JJ., concur.